DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
 Claims 9, 11, 16-17, and 21-24 have been amended by Applicant. Claims 3-4 and 19-20 were previously cancelled by Applicant. No new claims have been currently added. Claims 1-2, 5-18, and 21-24 remain currently pending. 


Response to Arguments
Claim Rejections under 35 U.S.C. 112(b)
The rejection of claims 21 and 23, under 35 U.S.C. 112(b), has been withdrawn in view of Applicant’s amendments to said claims. 

Claim Rejections under 35 U.S.C. 103
4.	The rejection of claims 1-2 and 8, under 35 U.S.C. 103, as being unpatentable over Alexander et al. (US 20150310021 A1) in view of Sanchez et al. (US 20200034388 A1), has been maintained. The alternate rejection of claims 1-2, 8, and 16-18, under 35 
The rejection of claims 5-7 and 9, under 35 U.S.C. 103, as being unpatentable over Alexander et al. (US 20150310021 A1) in view of Sanchez et al. (US 20200034388 A1), in further view of Chawla et al. (US 20170185914 A1) has been maintained. The alternate rejection of claims 5-7 and 9, under 35 U.S.C. 103, as being unpatentable over Alexander et al. (US 20150310021 A1) in view of Tiell et al. (US 20170053295 A1), in further view of Chawla et al. (US 20170185914 A1), has been withdrawn.
The rejection of claims 10-15 and 21-24, under 35 U.S.C. 103, as being unpatentable over Alexander et al. (US 20150310021 A1) in view of Sanchez et al. (US 20200034388 A1), in further view of Fournier et al. (US 20090192941 A1) has been maintained. The alternate rejection of claims 10-15 and 21-24, under 35 U.S.C. 103, as being unpatentable over Alexander et al. (US 20150310021 A1) in view of Tiell et al. (US 20170053295 A1), in further view of Fournier et al. (US 20090192941 A1), has been withdrawn.
The rejection of claims 16-18, under 35 U.S.C. 103, as being unpatentable over Alexander et al. (US 20150310021 A1) in view of Sanchez et al. (US 20200034388 A1), has been withdrawn in view of Applicant’s amendments to independent claims 16 and 17. However, upon further consideration and in view of Applicant’s amendments to independent claims 16 and 17, a new grounds of rejection, under 35 U.S.C. 103, over the combination of Alexander, in view of Sanchez, in further view of Fournier has been made herein.

Applicant’s Arguments regarding Claims 1, 2, 8, and 16-18: 

Applicant's arguments, filed 01/07/2021, regarding the rejection of claims 1, 2, 8, and 16-18, under 35 U.S.C. 103, over the combination of Alexander in view of Sanchez have been fully considered but they are not persuasive. 

Regarding claim 1, Applicant argues (in pages 10-12 of Applicant’s Remarks) that the combination of Alexander in view of Sanchez does not teach the limitation “selecting, by the computer, a set of information vendors from a plurality of known information vendors based on the type of information requested;”. In support of said arguments, Applicant mainly contends “per the claimed type ‘determining’ step/action, Examiner alleges that Alexander’s ‘category’ is equivalent to the claimed ‘type’…Alexander does not teach selecting a vender based on the determined ‘category’ of a query, but instead selects a vendor based on a ‘target confidence level’ that represents a requested level of accuracy for a result of the query…”.

Examiner respectfully disagrees with Applicant’s argument above as it is directly contradicted by the Alexander reference itself. As set forth in the Office Action dated 11/27/2020, Examiner pointed to Alexander, in Paragraphs [0004], [0026], [0036], and [0037] as teaching the argued limitation. Examiner further pointed to Alexander, in Paragraphs [0034] and [0035] as teaching the preceding limitation “determining, by the computer, a type of information requested based on the analysis;”. To this 

The Office Action further pointed to Paragraph [0026], in Alexander, as teaching that the analytics engines confidence levels may be based, at least in part, on results from the analytics engines in the past [reading on information vendors may be “known” information vendors]. 

A further reading into subsequent Paragraph [0027] in Alexander, reveals that the confidence levels used to make the selection of the information vendors (i.e., analytics engines) may be in effect based on categories of the queries. To this effect, Paragraph [0027] in Alexander, explicitly states as follows:

In some embodiments, queries may be categorized and an analytics engine 290 may have a separate confidence level for each category. Categorized confidence levels may enable the analytics system 200 to take into consideration that an analytics engine 290 may provide better results with respect to some categories of queries than others. It will be understood that, throughout this disclosure, use of the term "confidence level" with respect to an analytics engine 290 may refer to a confidence level corresponding to a specific category of queries, where applicable, or to the confidence level of the analytics engine 290 overall. [Emphasis added]. 


	Given that the target confidence levels, as disclosed in Alexander, are explicitly taught in the reference as categorized confidence levels based on the categorized queries, Applicant’s argument is unpersuasive. 

	Regarding claim 1, Applicant further argues that the combination of Alexander in view of Sanchez does not teach the limitation “…, wherein the computer analyzes the insight request to determine a set of insight component parts within the insight request and chains the set of component parts into a sequence using natural language processing;”. In support, Applicant mainly argues “In Paragraph [0060], Sanchez describes a graph query engine that receives and processes ‘queries’ such that they can be bridged into a cognitive graph. There is no mention of (1) determines a set of component parts’ within ‘the insight request’ requesting insight on a set of data, or (2) ‘chains’ a determined set of components within the ‘insight request’ requesting insight on a set of data, as claimed. Instead, queries are processed against a cognitive graph to generate a result”. 

	Examiner respectfully disagrees with Applicant’s argument above. To this effect, the Office Action dated 11/27/2020 pointed to Paragraphs [0060], [0033], [0038]-[0039], [0049], [0053], and [0061], in Sanchez, as reading on the above-argued limitation. Examiner notes that it appears that Applicant has understood bridged into a cognitive graph…through the use of a bridging agent.” Accordingly, Examiner has understood the operation/step of bridging into a cognitive graph as reading on the chaining step/limitation, as claimed. The term “bridging”, as disclosed in Sanchez, understood to mean linking, connecting, joining, associating and/or otherwise joining together the ‘component parts’ of received query into a cognitive graph. Furthermore, as to the rest of the limitation reciting  to determine a set of insight component parts within the insight request and chains the set of component parts into a sequence using natural language processing [Emphasis added], the Office Action pointed to the above-cited Paragraph [0060] in Sanchez, as teaching that the graph query engine employs various natural language processing. Specifically, Sanchez at Paragraphs [0033], [0038]-[0039], [0049], [0053], and [0061] teaching NLP operations such as dependency parsing, parts-of-speech tagging, sentence pattern detection, amongst others, and Paragraph [0125] further teaching generating cognitive “composite” insights from individual insights. The term “composite”, as disclosed in Sanchez, understood to mean combined, merged and/or otherwise fused. 



In view of all of the foregoing, the rejection of claim 1, under 35 U.S.C. 103, over the combination of Alexander in view of Sanchez, has been maintained herein. 

For the at least same reasons set forth above for claim 1, the rejection of claims 2 and 8, under 35 U.S.C. 103, over the combination of Alexander in view of Sanchez, have also been maintained herein. 

Applicant’s Arguments regarding Alternate Rejection of Claims 1, 2, 8, and 16-18:

Applicant’s arguments with respect to the alternate rejection of claims 1, 2, 8, and 16-18, under 35 U.S.C. 103, over the combination of Alexander in view of Tiell have been fully considered and are persuasive.  Hence, the rejection of claims 1, 2, 8, and 16-18, under 35 U.S.C. 103, over the combination of Alexander in view of Tiell has been withdrawn. 

Applicant’s Arguments regarding Claims 5-7, and 9: 

	Applicant initially traverses the rejection of claims 5-7 and 9 for similar reasons to those given with respect to the rejection of claim 1, under 35 U.S.C. 103, over the 

Specifically, regarding claim 9, Applicant further mainly argues (in page 14 of Applicant’s Remarks) that Sanchez does not teach the response sent to the client device, the set of component parts of the request, insights within a predefined distance of each component part within its corresponding cluster of the same of similar type of insight request, or the related insights to the set of component parts of the request, as claimed. 

For the reasons provided below, Examiner respectfully disagrees with Applicant’s argument above.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim 9 has been currently amended to recite “[t]he computer-implemented method of claim 8 further comprising: identifying, by the computer, related insights to [[a]] the set of component parts of the request based on insights within a predefined distance of each component part within its corresponding cluster of the same or similar type of insight request, wherein the response sent to the client device includes the related insights to the set of component parts of the request based on insights within a predefined distance of each component part within its corresponding cluster of the same or similar type of insight request.” [Emphasis added]. 

As set for in the Office Action dated 11/27/2020, Examiner pointed to the combination of Alexander in view of Sanchez as teaching all of the limitations of claim 8, and the combination further teaching ... …wherein the response sent to the client device includes the related insights. To this effect, the Office Action cited Sanchez, at Paragraph [0062], as teaching destination agents implemented to publish cognitive insights to a consumer of cognitive insight data. The “publishing” to the consumer of the consumer insight data understood to read on sending to the client device the response including the related insights, as claimed. As further indicated in Sanchez, at Paragraph [0062], the recipients (i.e., consumers) to which the response is sent to may be business intelligence applications, mobile devices – understood to read on sending the response to the “client device”, as claimed. 

As further stated in the Office Action dated 11/27/2020, the combination in further view of Chawla was cited as teaching “further comprising: identifying, by the computer, related insights to a set of component parts of the request based on insights within a predefined distance of each component part within its corresponding cluster of the same or similar type of insight request, …”. To this mapping the processed queries to a target cognitive graph.; Paragraphs [0091] and [0092] further teaching bridge component implemented to provide domain-specific responses when bridging a translated query to a cognitive graph and also allowing the question to be asked in the context of a specific domain, given what is known about the data.; Paragraph [0096] further teaching the insight/learning engine 330 may include additional components such as classification algorithms and clustering algorithms… “In various embodiments, the insight agents 443 are implemented to create a visual data story, highlighting user-specific insights, relationships and recommendations” [reading on - “within predefined distances”]; Paragraph [0042] further teaching “in certain embodiments, the semantic analysis 202 process includes processing a target sentence to parse it into its individual parts of speech, tag sentence elements that are related to predetermined items of interest, identify dependencies between individual words, and perform co-reference resolution. [the NLP and semantic analysis and parsing disclosed in Chawla reading on - identifying related insights to the set of component parts of the request…, as claimed]. 

Lastly, Examiner further noted in the rejection of claim 9, that both Chawla (at paragraph [0070]) and Sanchez (at Paragraph [0062]) concurrently teach destination agents implemented to publish cognitive insights to a consumer of cognitive insight data – reading on …,wherein the response sent to the client device includes the related insights, as claimed. 



For the reasons set forth above, and as noted in the instant rejection of claim 9 (as amended), Examiner respectfully maintains that the combination of Alexander in view of Sanchez, in further view of Chawla still teaches all of the limitations, as claimed. See Claim Rejections under 35 U.S.C. 103 section further below. Hence, the rejection of claim 9 (as amended), under 35 U.S.C. 103, over the combination of Alexander in view of Sanchez in further view of Chawla has been maintained herein.

Applicant’s Arguments regarding Alternate Rejection of Claims 5-7, and 9: 

As stated above, the rejection of claims 1, 2, 8, and 16-18, under 35 U.S.C. 103, over the combination of Alexander in view of Tiell has been withdrawn. The Tiell reference was not cited as specifically teaching any of the limitations of claims 5-7, and claim 9. 
By virtue of their dependence on independent claim 1, the alternate rejection of dependent claims 5-7, and 9, under 35 U.S.C. 103, over the combination of Alexander in view of Tiell has been withdrawn. 

Applicant’s Arguments regarding Claims 10-15 and 21-24:

claims 10-15 and 21-24 for similar reasons to those given with respect to the rejection of claim 1, under 35 U.S.C. 103, over the combination of Alexander in view of Sanchez. For the at least same reasons set forth above regarding claim 1, said arguments are found not persuasive.

Specifically, regarding claim 10, Applicant argues (in page 15 of Applicant’s Remarks) that the combination of Alexander in view of Sanchez, in further view of Fournier allegedly does not teach a “broadcasting” step/action or a “service provider broadcast message”. Subsequently, Applicant appears to then argue that even if conceding that Fournier teaches “broadcasting” (at cited paragraph [0014]), what is broadcasted by Fournier is allegedly different than what is broadcast per the features of Claim 10. 

	Examiner respectfully disagrees with Applicant’s arguments above, regarding unamended claim 10. As set forth in the Office Action dated 11/27/2020, Fournier, at Paragraphs [0050]-[0053], were cited as teaching the limitation generating, by the computer in response to selecting the set of information vendors, a service provider broadcast message with a terms and conditions portion corresponding to the request and defined by the requestor, and a service provider response portion. To this effect, it was noted that Fournier, Paragraph [0050] teaches building queries using broadcasting and negotiation features. Moreover, it was further noted that Fournier, at Paragraph [0052], further teaches the broadcasting features providing for the “blasting” of data requests wherein a buyer interested in a certain type of data may 

	The Office Action pointed to Paragraphs [0051]-[0053] and Paragraph [0013]-[0014] as teaching the limitation broadcasting, by the computer, the service provider broadcast message to candidate service providers based on determined ability to provide data insights corresponding to the set of components parts of the request. To this effect, Examiner pointed that Fournier, Paragraphs [0013] and [0051], teach broadcasting the query via a peer to peer network. Fournier, at Paragraph [0014] further teaching receiving a query for medical data from a user and identifying – by broadcasting the query - at least one of a plurality of nodes [i.e., in the peer to peer network] having the medical data. Fournier, Paragraph [0014] understood to read on “based on a determined ability to provide the data insights…”, as claimed. Lastly, it was further shown that Fournier, Paragraph [0052] further teaches broadcasting features providing for the “blasting” of data requests wherein a buyer interested in a certain type of data may “announce” it and an interested seller may “answer” the announcement. 

… a service provider response portion usable by a given one of the set of information vendors to indicate whether the given one of the set of information venders agrees to terms and conditions in the terms and conditions portion…”. As stated in the instant rejection of claim 10 (as amended), Examiner respectfully maintains that the combination of Alexander in view of Sanchez in further view of Fournier teaches all of the limitations of claim 10 (as amended). To this effect, Examiner has pointed Fournier, at Paragraph [0053] as further teaching the amended portion of claim 10. See Claim Rejections under 35 U.S.C. 103 section further below. 

	In view of all of the foregoing, the rejection of claim 10 (as amended), under 35 U.S.C. 103 has been maintained herein. 

Specifically, regarding claim 11, Applicant further argues (in Page 16 of Applicant’s Remarks) that the combination of Alexander in view Sanchez, in further view of Fournier allegedly does not teach a receiving step/action where the broadcast message that was originally broadcast is received, or receiving a broadcast message having both a terms a conditions portion and a service provider response portion, as claimed. 

As set forth in the Office Action dated 11/27/2020, the combination of Alexander in view of Sanchez in further view of Fournier was cited as teaching the limitation  further comprising: receiving, by the computer, the service provider broadcast message from a set of service providers agreeing in the service provider response portion to provide the data insights corresponding to the set of components parts of the request based on the terms and conditions portion. To this effect, Fournier, at Paragraph [0052], was cited as teaching a broadcast message exchange where interested seller(s) can “answer the announcement” [i.e., announcement posted by a buyer via broadcast message].; and Fournier, Paragraph [0053] further teaching negotiation exchange features “may also include a negotiation button option” to allow a buyer to submit a bid that the seller may accept, renegotiate or reject. 
	Examiner further notes that Fournier, at Paragraph [0050] teaches Figure 5 illustrates how a query is built, results are returned, data packages are negotiated and communication channels using broadcast negotiation features. (See, Figure 5, included below.)

    PNG
    media_image1.png
    602
    792
    media_image1.png
    Greyscale


	Examiner further notes that Fournier, Paragraph [0051] teaches (with reference to Fig. 5 above) that the query is “broadcast” to all data nodes in the network and reviewed. Furthermore, Fournier, Paragraph [0052], teaches that the broadcast or flood message feature of the system provides for the blasting of data requests. To this effect, Fournier discloses non-limiting example of a buyer posting an “announcement” on the network and indicates that if a seller wants to aggregate the data and prepare it for sale, the seller would “answer” the announcement, prepare the data, post the data, and sell the data. Lastly, said Paragraph [0052] further discloses that the digital marketplace 

[0053] Prices for the data and data packages may be fixed in advance and/or negotiated 513 with the sellers. For example, sellers may have one or more predefined pricing schemes, such a particular price per record to be charged to buyers and a particular royalty to be paid to the digital marketplace 200. A particular data package summary may also include a negotiation button to option to allow the buyer to submit a bid that the seller may accept (go to Checkout), counterbid (renegotiate) or rejects (renegotiate or stop bidding). The buyer may also message the seller to discuss and negotiate a price….

	In view of all of the foregoing, Examiner respectfully maintains that the combination of Alexander in view of Sanchez, in further view of Fourner teaches all of the limitations of claim 11, as claimed. Hence, the rejection of claim 11, under 35 U.S.C. 103 has been maintained herein. See Claim Rejections under 35 U.S.C. 103 section further below. 

Specifically, regarding claim 12, Applicant further argues (in page 17 of Applicant’s Remarks) that the combination of Alexander in view of Sanchez in further view of Fournier allegedly does not teach the receiving based aspects of Claim 12. In support, Applicant contends that Alexander, at cited paragraph [0052], does not describe a receiving/step action, as claimed. 

Examiner respectfully disagrees with Applicant’s argument above, regarding claim 12. As set forth in the Office Action dated 11/27/2020, Alexander, at Paragraph [0052], was pointed as teaching receiving, by the computer, the data insights for each component part of the request from each corresponding highest ranking service provider. Accordingly, Alexander, Paragraph [0052] was referenced as teaching that the analytics system may select a group with the highest confidence level and a summarized result representing the result provided by the selected group of analytics engines is returned to the client as the final query result. The returning of the query results to the client via the analytics system, as disclosed in Alexander, understood as reading on the receiving action/step, as claimed. Clearly, if the results are returned to the system and then provided to the client as an answer the query it follows that said results and/or answer to the query are effectively received. An interpretation to the contrary would defeat the purpose of the invention disclosed in Alexander. 

Applicant further argues, regarding claim 12, that Sanchez allegedly does not teach the remaining portion of the limitation reciting …wherein a given data insight received from a given service provider is directed to a particular insight component part of the insight request and another data insight received from another service provider is directed to another insight component part of the insight request that is different than the particular component part of the request. To this effect, the Office Action pointed to Sanchez, Paragraph [0125] as teaching receiving individual cognitive insights and composing the individual cognitive insights to generate a set of composite insights which in turn are provided to the user. As to the limitation aggregating and chaining, by the computer, the data insights for each component part of the request in the sequence, Sanchez, at Paragraph [0039] was 

Examiner further notes that said summarization process has been understood to be applied in the provision of composite cognitive insights described in previously cited Paragraph [0125] of Sanchez. Examiner finds support for this in the fact that Paragraph [0125] states that resulting individual cognitive insights are composed to generate a set of composite insights, which in turn is provided to the user in the form of a “cognitive insight summary”. 

In response to arguments against Sanchez, Examiner further incorporates by reference herein arguments in response stated above for the rejection of Claim 1 (see, response to arguments regarding claim 1 – particularly as to the Sanchez reference teaching aggregating and chaining features). 



Specifically, regarding claim 13, Applicant argues that the combination of Alexander in view of Sanchez allegedly does not teach generating, by the computer, insight on the information regarding the specific topic based on the aggregating and the chaining of the data insights received for each component part of the request. 

As set forth in the Office Action dated 11/27/2020, the combination in view of Sanchez at paragraph [0039] was found to teach the limitation as claimed. As state above, Sanchez, at Paragraph [0039] was cited as teaching summarization – reading on the limitation as claimed. Examiner notes that Sanchez specifically describes “summarization” as referring to processing a set of information, organizing it, and generating a corresponding summary. To this effect, Sanchez discloses non-limiting example of using the summarization process to generate sentences and phrases that describes the content of an electronic medical record. The summarization process described in Paragraph [0039] as including operations of identifying individual sentences, ranking them, ordering them and determining which ones are most impactful at describing the content. 

summary”. 

In response to arguments against Sanchez, Examiner further incorporates by reference herein arguments in response stated above for the rejection of Claim 1 (see, response to arguments regarding claim 1 – particularly as to the Sanchez reference teaching aggregating and chaining features and the Alexander reference teaching categorized queries and providing categorized results to the queries according to categorized confidence levels). 

	In view of all of the foregoing, the rejection of claim 13, under 35 U.S.C. 103, over the combination of Alexander in view of Sanchez, in further view of Fournier has been maintained herein. 


Specifically, regarding claim 15, Applicant argues that the combination of Alexander in view of Sanchez, in further view of Fournier allegedly does not teach the limitation “adjusting, by the computer, a set of rules for selecting and ranking service providers based on the feedback;”. In support, Applicant contends Alexander 

Examiner respectfully disagrees with Applicant’s argument above, regarding claim 15. As set forth in the Office Action dated 11/27/2020, Alexander, at Paragraphs [0062], [0063], and [0065] were referenced as teaching that the analytics system provides an algorithm – i.e.,, steps comprising a set of rules and conditions – to adjust confidence levels based on feedback, wherein the confidence level is one of the parameters used for selecting service providers [i.e., analytics engines]. Given that the confidence level algorithm (i.e., rules) for selecting the service providers in Alexander is adjusted based on feedback, Examiner has understood that the cited sections of Alexander read on the limitation as claimed. 

In view of all of the foregoing, the rejection of claim 15, under 35 U.S.C. 103, over the combination of Alexander in view of Sanchez, in further view of Fournier, has been maintained herein. 


Specifically, regarding claim 21, Applicant further argues that the combination of Alexander in view of Sanchez, in further view of Fournier, allegedly does not teach the limitation “wherein obtaining the insights comprises: requesting, by the computer responsive to receiving the service provider broadcast message from the set of service providers agreeing in the service provider response portion to provide the data insights, the data insights for corresponding component parts of the set of component parts corresponding to the insight request from the selected set of information vendors.” In support, Applicant contends that Fournier does not teach the claimed “requesting” step-action given that Fournier does not teach a step for receiving the service provider broadcast message from a set of service providers agreeing in a service provider portion to provide the data insights. 

	Examiner respectfully disagrees with Applicant’s arguments above, regarding claim 21. As set forth in the Office Action dated 11/27/2020, the combination of Alexander in view of Sanchez, in further view of Fournier was pointed as teaching the argued limitation. To this effect, Examiner pointed to Fournier, at Paragraphs [0051]-[0052] as teaching broadcast message feature providing for the blasting data requests wherein a buyer interested in a certain type of data may “announce” it and an interested seller may “answer” the announcement.; and Fournier, at Paragraph [0053], further teaching a negotiation button feature allowing the buyer to submit a bid that a seller may accept, renegotiate or reject.

	As previously stated, Examiner notes that Fournier, at Paragraph [0050] teaches Figure 5 illustrates how a query is built, results are returned, data packages are negotiated and communication channels using broadcast negotiation features. (See, Figure 5, included below.)

    PNG
    media_image1.png
    602
    792
    media_image1.png
    Greyscale






Furthermore, as previously stated, Examiner notes that Fournier, Paragraph [0052], teaches that the broadcast or flood message feature of the system provides for the blasting of data requests. To this effect, Fournier discloses non-limiting example of a buyer posting an “announcement” on the network and indicates that if a seller wants to aggregate the data and prepare it for sale, the seller would “answer” the announcement, 

[0053] Prices for the data and data packages may be fixed in advance and/or negotiated 513 with the sellers. For example, sellers may have one or more predefined pricing schemes, such a particular price per record to be charged to buyers and a particular royalty to be paid to the digital marketplace 200. A particular data package summary may also include a negotiation button to option to allow the buyer to submit a bid that the seller may accept (go to Checkout), counterbid (renegotiate) or rejects (renegotiate or stop bidding). The buyer may also message the seller to discuss and negotiate a price….


	In view of all of the foregoing, the rejection of claim 21, under 35 U.S.C. 103, over the combination of Alexander, in view of Sanchez, in further view of Fournier has been maintained herein. 


Specifically, regarding claim 22, Applicant further argues that the combination of Alexander in view of Sanchez, in further view of Fournier does not teach the limitation “wherein the service provider response portion of the received broadcast message includes details of analytics, insights and services provided by a particular service provider.” In support, Applicant contends Fournier does not teach a “received” service provider broadcast message or characteristic/features of portions of thereof, as claimed. 

Examiner respectfully disagrees with Applicant’s arguments above, regarding claim 22. As set forth in the Office Action dated 11/27/2020, the combination of Alexander in view of Sanchez, in further view of Fournier was cited as teaching the argued limitation. Particularly, Fournier, at Paragraphs [0052]-[0053] were referenced as teaching an exchange of service provider broadcast message(s) between a buyer and a seller, where in Paragraph [0052] it is disclosed that “[i]f a seller wants to aggregate  the data and prepare it for sale, he would answer the announcement, prepare the data, post the data, and sell the data.” 

As previously stated, Examiner notes that Fournier, at Paragraph [0050] teaches Figure 5 illustrates how a query is built, results are returned, data packages are negotiated and communication channels using broadcast negotiation features. (See, Figure 5, included below.)

    PNG
    media_image1.png
    602
    792
    media_image1.png
    Greyscale


Furthermore, as previously stated, Examiner notes that Fournier, Paragraph [0052], teaches that the broadcast or flood message feature of the system provides for the blasting of data requests. To this effect, Fournier discloses non-limiting example of a buyer posting an “announcement” on the network and indicates that if a seller wants to aggregate the data and prepare it for sale, the seller would “answer” the announcement, prepare the data, post the data, and sell the data. Lastly, said Paragraph [0052] further discloses that the digital marketplace provides for point-to-point and private messaging between nodes and/or users. To this effect, Fournier, paragraph [0053] further states as follows: 

[0053] Prices for the data and data packages may be fixed in advance and/or negotiated 513 with the sellers. For example, sellers may have one or more predefined pricing schemes, such a particular price per record to be charged to buyers and a particular royalty to be paid to the digital marketplace 200. A particular data package summary may also include a negotiation button to option to allow the buyer to submit a bid that the seller may accept (go to Checkout), counterbid (renegotiate) or rejects (renegotiate or stop bidding). The buyer may also message the seller to discuss and negotiate a price…[Emphasis added].


	In view of all of the foregoing, the rejection of claim 22, under 35 U.S.C. 103, over the combination of Alexander, in view of Sanchez, in further view of Fournier has been maintained herein. 

Applicant’s Arguments regarding Alternate Rejection of Claims 10-15 and 21-24:

As stated above, the rejection of claims 1, 2, 8, and 16-18, under 35 U.S.C. 103, over the combination of Alexander in view of Tiell has been withdrawn. The Tiell reference was not cited as specifically teaching any of the limitations of dependent claims 10-11, and 21-24. By virtue of their dependence on independent claims 1, 16, and 17 (as applicable), the alternate rejection of dependent claims 10-11, and 21-24, under 35 U.S.C. 103, over the combination of Alexander in view of Tiell has been withdrawn. 

Applicant’s arguments with respect to the alternate rejection claim 12, under 35 U.S.C. 103, over the combination of Alexander in view of Tiell have been fully claim 12, under 35 U.S.C. 103, over the combination of Alexander in view of Tiell has also been withdrawn. 


Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10 – typographical error “venders” should read “vendors”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8, and 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20150310021 A1) in view of Sanchez et al. (US 20200034388 A1). 

Regarding claim 1, Alexander teaches a computer-implemented method for generating insight on a set of data, the computer-implemented method comprising: 

receiving, by a computer, a request for information regarding a specific topic from a client device corresponding to a requester, wherein the request is an insight request requesting insight on a set of data (Alexander, Paragraph [0005] teaches receiving a query; Alexander, Paragraph [0027] and [0035] further teaches the queries may be categorized [as in requests for information categorized by specific topics]; Alexander, Paragraph [0025] further teaches the analytics system receiving the query from a client – reading on from a client device as claimed; Alexander, Paragraphs [0014]-[0015] further teach assisting a client in selection of one or more appropriate analytics engines and related data sources wherein queries sent by a client are submitted to the analytics system which provide a result in response to the client query based on analyzed data received via various available analytics engines; Paragraph [0003] teaches “the analysis of Big Data, i.e., large and complex data sets, can provide insights..”.; [Note: client query and/or request in the context of the disclosure in Alexander (i.e., data analytics and analysis of “Big Data”) reading on “an insight request requesting insight on a set of data”].); 

performing, by the computer, an analysis on the request (Alexander, Paragraph [0025] teaches the analytics system may transmit one or more second-level queries to a set of analytics engines 290; Paragraph [0026] further teaches analytics engines to analyze structured or unstructured data.), …; 

determining, by the computer, a type of the information requested based on the analysis (Paragraph [0034] teaches “the analytics system 200 may categorize the client’s query [as in based on an analysis of the query the system may determine a category (i.e., type) for the query (i.e., information requested).”; Paragraph [0035] teaches various mechanisms may be used to identify [i.e., determine] one or more categories for a received query.); 

selecting, by the computer, a set of information vendors from a plurality of known information vendors based on the type of the information requested (Paragraph [0004] teaches “some data sources may be better for some queries than for others. It is therefore important to select appropriate analytics engines, dependent on the queries at hand.”; Paragraph [0036] teaches “the analytics system 200 may select a preliminary set of analytics engines 290 [as in “set of information vendors”] deemed likely to meet the target confidence level with their result [“based on the type of information requested”].”; Paragraph [0037] teaches “the analytics engines 290 selected for the initial temporary set may include analytics engines 290 with a combination of high, medium, and low confidence levels...”; Paragraph [0026] teaches analytics engines confidence levels may be based, at least in part, on results received from the analytics engines in the past [as in information vendors may be “known” information vendors].); 

obtaining, by the computer, insights on the type of the information requested from the selected set of information vendors (Paragraph [0003] teaches “the analysis of Big Data, i.e., large and complex data sets, can provide insights that impact business, stock investments, national security, and many other areas; ; 

performing, by the computer, an analysis of the insights on the type of the information requested that was obtained from the selected set of information vendors (Paragraph [0051] teaches the analytics system may group the analytics engines (i.e., information vendors) according to a convergence of their query results; Paragraph [0052] further teaches analytics system may determine a group confidence level on the analytics engines providing the query results; Note, in order to group the query results according to a convergence and determine the confidence levels, the analytics system has performed an analysis of the insights on the type of information requested and that was obtained from the group of vendors.); 

generating, by the computer, a response to the request based on the analysis of the insights on the type of the information requested that was obtained from the selected set of information vendors (Paragraph [0005] teaches “the query responses from the selected group of analytics engines are summarized into a final result, where the final result is an answer to the query.”; Note, summarizing the responses received from the analytics engines (i.e., information vendors) into a final result constitutes “generating a response to the request based on the analysis of the insights…”.); and 

sending, by the computer, the response to the request to the client device corresponding to the requester (Paragraph [0005] teaches “the query responses from the selected group of analytics engines are summarized into a final result, where the final result is an answer to the query.”; Within the same context, Paragraph [0058] teaches the analytics system may determine to output the summarized result after a termination condition has been met. “This termination condition may be met when the target cost or the target confidence level is met or exceeded, after which point the summarized result of the selected group may be output [as in “sending the response to the request to the client…”] as the final query result.”).

	However, Alexander does not distinctly disclose “…, wherein the computer analyzes the insight request to determine a set of insight component parts within the insight request and chains the set of component parts into a sequence using natural language processing;”.

	Nevertheless, Sanchez teaches …, wherein the computer analyzes the insight request to determine a set of insight component parts within the insight request and chains the set of component parts into a sequence using natural language processing (Sanchez, Paragraph [0060] teaches graph query engine implemented to receive and process queries and further teaches the graph query engine performs various natural language processing; Sanchez, Paragraphs [0033], [0038]-[0039], [0049], [0053], [0061], and [0082] further teach using natural language ;

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander to include the processing of queries submitted by a consumer of cognitive insight data using natural language processing and summarization techniques, as taught by Sanchez, in order to achieve natural language understanding which enables the system to not only derive meaning from natural language input but also generate natural language output. (Sanchez, Paragraphs 0038-0039). 




	Regarding claim 2, the combination of Alexander in view of Sanchez teaches all of the limitations of claim 1, and Alexander further teaches wherein the selecting the set of information vendors is further based on other factors that include characteristics corresponding to the requester (Alexander, Paragraphs [0015] and Paragraph [0037] teach the analytics system assist clients by enabling them to get the client-provided confidence levels and client-provided costs [as in “characteristics corresponding to the requester”]; Note: how much a client is willing/able to pay, the client’s needs and confidence level requirements are characteristics corresponding to the requester.]), characteristics corresponding to information vendors that previously provided data insights to similar requesters (Alexander, Paragraph [0026] teaches analytics engines [i.e., “information vendors”] confidence levels may be based, at least in part, on results received from the analytics engines in the past.), cost data (Alexander, Paragraph [0037] teaches “…the set of analytics engines 290 may be selected so that the cost of querying all of such analytics engines 290 does not exceed a target cost, which may be based on a client-provided cost.” ), and ranking of each information vendor in the selected set of information vendors (Alexander, Paragraph [0037] teaches “the analytics engines 290  [as in “information vendors”] selected for the initial temporary set may include analytics engines 290 with a combination of high, medium, and low confidence levels [as in “ranking of each information vendor”].).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander to include the processing of queries submitted by a consumer of cognitive insight data using natural language processing and summarization techniques, as taught by Sanchez, in order to achieve natural language understanding which enables the system to not only derive meaning from natural language input but also generate natural language output. (Sanchez, Paragraphs 0038-0039).



Regarding claim 8, the combination of Alexander in view of Sanchez teaches all of the limitations of claim 1 and the combination further teaches further comprising: placing, by the computer, each component part of the request in a corresponding cluster of same or similar type of insight request (Alexander, Paragraph [0035] teaches “the query unit 210 or other aspect of the analytics system 200 may identify one or more keywords associated with the query [as in component parts of the request], which keywords may be part of the query itself…Accordingly, the query unit 210 may map the selected keywords to one or more categories [as “in place component parts of the request in a corresponding cluster of same or similar type of request”].; Sanchez, Paragraph [0082] further teaches query component implemented to support natural language processing, wherein the query component receives queries and then maps the processed query to a target cognitive graph. ).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander to include the processing of queries submitted by a consumer of cognitive insight data using natural language processing and summarization techniques, as taught by Sanchez, in order to achieve natural language understanding which enables the system to not only derive meaning from natural language input but also generate natural language output. (Sanchez, Paragraphs 0038-0039).



14.	Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20150310021 A1) in view of Sanchez et al. (US 20200034388 A1), in further view of Chawla et al. (US 20170185914 A1).

	Regarding claim 5, the combination of Alexander in view of Sanchez teaches all of the limitations of claim 1. 

Examiner believes that the combination of Alexander in view of Sanchez teaches - or at the least implies -  the limitations further comprising: retrieving, by the computer, information corresponding to the requester from a plurality of data sources; and analyzing, by the computer, the retrieved information corresponding to the requester to determine a set of attributes, activities, and interactions corresponding to the requester (Sanchez, Paragraph [0030] teaching cognitive application as big data interpretative applications that learn from user engagement and data interactions; Sanchez, claim 7, teaching “receiving  streams of data from a plurality of data sources; processing the streams of data from the plurality of data sources via a cognitive inference and learning system, …”.). However, Chawla more clearly and distinctly teaches the limitations as provided below. 

further comprising: retrieving, by the computer, information corresponding to the requester from a plurality of data sources (Paragraph [0008] teaches “monitoring a user interaction of a user [i.e, “requester”]; generating user interaction data based upon the user interaction; receiving data from a plurality of data sources; processing the user interaction data and the data from the plurality of data sources …”; Paragraph [0195] teaches the user is a requester of information [e.g., user queries].); and 

analyzing, by the computer, the retrieved information corresponding to the requester to determine a set of attributes, activities, and interactions corresponding to the requester (Paragraph [0008] teaches “the cognitive learning operation comprising analyzing the user interaction data, the cognitive learning operation generating a cognitive learning result [i.e, insight] based upon the user interaction data; and, associating a cognitive profile with the user based on the cognitive learning result.”; Paragraph [0188] teaches “as used herein, a cognitive profile refers to a set of data associated with a user… In various embodiments, a cognitive profile refers to an instance of a cognitive persona that references personal data associated with a user… In certain embodiments, the personal data may include data associated with the user's interaction with a CILS and related composite cognitive insights that are generated and provided to the user… In various embodiments, the personal data may include one or more of a purchase history of the particular user, CRM data associated with the particular user and social media data associated with the particular user.”).





Regarding claim 6, the combination of Alexander in view of Sanchez in further view of Chawla teaches all of the limitations of claim 5 and Chawla further teaches further comprising: identifying, by the computer, a current insight need and context of the requester based on the set of attributes, activities, and interactions corresponding to the requester (Paragraph [0221] teaches “as used herein, contextual information broadly refers to information associated with a location, a point in time, a user role, an activity, a circumstance, an interest, a desire, a perception, an objective, or a combination thereof. In various embodiments, the contextual information is used in combination with the selected cognitive persona or cognitive profile to generate one or more composite cognitive insights for a user.; Paragraph [0223] teaches identifying a current insight need based on a selected user profile, a user activity and interactions corresponding to the user, for example, finding the best price .

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander, as modified by the processing of queries submitted by a consumer of cognitive insight data using natural language processing and summarization techniques, as taught by Sanchez, to include retrieving user/requester data in the context of “Big data” analytics, as taught by Chawla, in order to ensure that cognitive recommendations, insights and suggestions are generated based on the specific attributes of that user's profile. (Chawla, Paragraphs [0005] and [0188]).



Regarding claim 7, the combination of Alexander in view of Sanchez in further view of Chawla teaches all of the limitations of claim 6 and Chawla further teaches further comprising: placing, by the computer, the requester in a cluster of insight requesters having same or similar insight needs and contexts as the current insight need and context of the requester (Chawla, Paragraph [0044] teaches implementing collaborative filtering for making automatic predictions associated with by collecting preferences or other information from many users; Paragraph [0053] teaches generating cognitive graphs, wherein a cognitive graph refers to a representation of expert knowledge, associated with individuals or groups over period of time… As such, it is a machine-readable formalism for knowledge representation that provides a common framework allowing data and knowledge to be shared and reused across user, application, organization, and community boundaries.”; Paragraph [0055] teaches “in certain embodiments, the cognitive graph 226 not only elicits and maps expert knowledge by deriving associations from data, it also renders higher level insights and accounts for knowledge creation through collaborative knowledge modeling.”; Paragraph [0165] teaches “an unsupervised learning 820 machine learning algorithm may be implemented with a patterns and concepts 828 cognitive learning technique, a behavior 830 cognitive learning technique, or both.”; Paragraph [0167] teaches “examples of unsupervised learning approaches include clustering (e.g., k-means, mixture models, hierarchical clustering, etc.)”).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander, as modified by the processing of queries submitted by a consumer of cognitive insight data using natural language processing and summarization techniques, as taught by Sanchez, to include collaborative knowledge modeling techniques and unsupervised machine learning techniques (e.g. clustering, cognitive graphs), as taught by Chawla in order to provide higher level insights and to provide a common framework 


	
	Regarding claim 9, the combination of Alexander in view of Sanchez teaches all of the limitations of claim 8. However, the combination does not distinctly disclose “further comprising: identifying, by the computer, related insights to the set of component parts of the request based on insights within a predefined distance of each component part within its corresponding cluster of the same or similar type of insight request, wherein the response sent to the client device includes the related insights to the set of component parts of the request based on insights within a predefined distance of each component part within its corresponding cluster of the same or similar type of insight request.

Nevertheless, Chawla teaches further comprising: identifying, by the computer, related insights to the set of component parts of the request based on insights within a predefined distance of each component part within its corresponding cluster of the same or similar type of insight request, … (Paragraph [0090] teaches receiving queries, processing them (e.g., NLP, semantic analysis, etc.) and then mapping the processed queries to a target cognitive graph.; Paragraphs [0091] and [0092] further teach bridge component implemented to provide domain-specific responses when bridging a translated query to a cognitive graph and insight/learning engine 330 may include additional components such as classification algorithms and clustering algorithms… “In various embodiments, the insight agents 443 are implemented to create a visual data story, highlighting user-specific insights, relationships and recommendations” [i.e., “within predefined distances”]; Paragraph [0042] further teaches “in certain embodiments, the semantic analysis 202 process includes processing a target sentence to parse it into its individual parts of speech, tag sentence elements that are related to predetermined items of interest, identify dependencies between individual words, and perform co-reference resolution.”;), wherein the response sent to the client device includes the related insights to the set of component parts of the request based on insights within a predefined distance of each component part within its corresponding cluster of the same or similar type of insight request (Chawla, Paragraph [0070] teaches destination agents are implemented to publish cognitive insights to a consumer of cognitive insight data – reading on …,wherein the response sent to the client device includes the related insights, as claimed; As previously stated, Chawla, Paragraph [0096] further teaches the insight/learning engine 330 may include additional components such as classification algorithms and clustering algorithms… “In various embodiments, the insight agents 443 are implemented to create a visual data story, highlighting user-specific insights, relationships and recommendations” [i.e., “within predefined distances”]; Paragraph [0042] further teaches “in certain embodiments, the semantic analysis 202 process includes processing a target sentence to parse it into its individual parts of speech, tag sentence elements that are related to predetermined items of interest, identify dependencies between individual words, and perform co-reference resolution.”;).

 15.	Claims 10-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20150310021 A1) in view of Sanchez et al. (US 20200034388 A1), in further view of Fournier et al. (US 20090192941 A1). 

	Regarding claim 10, the combination of Alexander in view of Sanchez teaches all of the limitations of claim 1.

However, the combination of Alexander in view of Sanchez does not distinctly teach further comprising: generating, by the computer in response to selecting the set of information vendors, a service provider broadcast message with a terms and conditions portion corresponding to the request and defined by the requestor, and a service provider response portion usable by a given one of the set of information vendors to indicate whether the given one of the set of information venders agrees to terms and conditions in the terms and conditions portion; and	broadcasting, by the computer, the service provider broadcast message to candidate service providers based on determined ability to provide data insights corresponding to the set of components parts of the request.

Nevertheless, Fournier teaches generating, by the computer in response to selecting the set of information vendors, a service provider broadcast message with a terms and conditions portion corresponding to the request and defined by the requestor, and a service provider response portion usable by a given one of the set of information vendors to indicate whether the given one of the set of information venders agrees to terms and conditions in the terms and conditions portion (Fournier, Paragraph [0050] teaches queries are built using broadcast and negotiation features; Paragraph [0052] teaches broadcast message feature provides for the blasting data requests wherein a buyer interested in a certain type of data may “announce” it and an interested seller may “answer” the announcement.; Paragraph [0051] teaches the query is defined by one or more terms; Paragraph [0053] further teaches prices for the data and data packages may be fixed in advance and/or negotiated with the sellers… a data package summary may also include a negotiation button to allow the buyer to submit a bid that the seller may accept, counterbid, or reject. [Note: Paragraph [0053] in view of [0050] and [0051] reading on the generated service provider broadcast message, as claimed.]); and 

broadcasting, by the computer, the service provider broadcast message to candidate service providers based on determined ability to provide data insights corresponding to the set of components parts of the request (Fournier, Paragraphs [0013] and [0051] teaches broadcasting the query via a peer to peer network; Fournier, Paragraph [0014] further teaches “receiving a query for medical data from a user, identifying at least one of a plurality of nodes having the medical data by broadcasting  the query…” [reading on based on a determined ability to provide the data insights…]; Fournier, Paragraph [0052] further teaches broadcast message feature provides for the Note: Fournier, Paragraph [0032] further teaches digital marketplace in communication with several modules that allow for analysis and sharing of data (e.g., analytics module).). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander, as modified by the processing of queries submitted by a consumer of cognitive insight data using natural language processing and summarization techniques, as taught by Sanchez, to include the digital marketplace comprising the broadcasting and negotiation features, as taught by Fournier, in order to facilitate the exchange of information between data providers and data consumers, allowing content sellers to upload, manage, package, and sell their wares via an ecommerce component of the system, the broadcast message feature providing for the blasting of data requests that a seller may respond. (Fournier, Paragraph [0030] and [0052]). 



	Regarding claim 11, the combination of Alexander in view of Sanchez in further view of Fournier teaches all of the limitations of claim 10 and the combination further teaches further comprising: receiving, by the computer, the service provider broadcast message from a set of service providers agreeing in the service provider response portion of the service provider broadcast message to provide the data insights corresponding to the set of components parts of the request based on the terms and conditions portion (Fournier, Paragraph [0052] teaches broadcast message exchange where interested seller(s) can “answer the announcement” [i.e., announcement posted by a buyer via broadcast message].; Fournier, Paragraph [0053] further discloses features “may also include a negotiation button option” to allow a buyer to submit a bid that the seller may accept, renegotiate or reject.); and 

selecting, by the computer, corresponding highest ranking service providers from the set of service providers to provide the data insights for corresponding components parts of the request (Alexander, Paragraph [0052] teaches the analytics system may select the group with the highest group confidence level [reading on selecting highest ranking service providers, as claimed].[Note: Sanchez, Paragraph [0087] also teaches ranking component to provide a user prioritized recommendations associated with a provided cognitive insight.]).  

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander, as modified by the processing of queries submitted by a consumer of cognitive insight data using natural language processing and summarization techniques, as taught by Sanchez, to include the digital marketplace comprising the broadcasting and negotiation features, as taught by Fournier, in order to facilitate the exchange of information between data providers and data consumers, allowing content sellers to 


	
	Regarding claim 12, the combination of Alexander in view of Sanchez in further view of Fournier teaches all of the limitations of claim 11 and the combination further teach further comprising: receiving, by the computer, the data insights for each component part of the request from each corresponding highest ranking service provider (Alexander, at Paragraph [0052], teaches the analytics system may select the group with the highest group confidence level…. and further teaches a summarized result representing the results provided by the selected group of analytics engines may be returned to the client as the final query result.”; [Note: system summarizes after receiving the data insights for each component part of the request from each corresponding highest ranking service provider]), wherein a given data insight received from a given service provider is directed to a particular insight component part of the insight request and another data insight received from another service provider is directed to another insight component part of the insight request that is different than the particular component part of the request (Sanchez, Paragraph [0125] teaches receiving individual cognitive insights and composing the individual cognitive insights to generate a set of composite insights which in turn are provided to the user – reading on the limitation as claimed.); and 

aggregating and chaining, by the computer, the data insights for each component part of the request in the sequence (Sanchez, Paragraph [0039] teaches summarization; Sanchez, Paragraph [0039] describes “summarization” as referring to processing a set of information, organizing it, and generating a corresponding summary. To this effect, Sanchez discloses non-limiting example of using the summarization process to generate sentences and phrases that describes the content of an electronic medical record. The summarization process described in Paragraph [0039] as including operations of identifying individual sentences, ranking them, ordering them…; Note:  summarization process has been understood to be applied in the provision of composite cognitive insights described in Paragraph [0125] of Sanchez. Paragraph [0125] of Sanchez states that resulting individual cognitive insights are composed to generate a set of composite insights, which in turn is provided to the user in the form of a “cognitive insight summary”.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander, as modified by the processing of queries submitted by a consumer of cognitive insight data using natural language processing and summarization techniques, as taught by Sanchez, to include the digital marketplace comprising the broadcasting and negotiation features, as taught by Fournier, in order to facilitate the exchange of information between data providers and data consumers, allowing content sellers to upload, manage, package, and sell their wares via an ecommerce component of the 



Regarding claim 13, the combination of Alexander in view of Sanchez  in further view of Fournier teaches all of the limitations of claim 12 and the combination further teach further comprising: generating, by the computer, insight on the information regarding the specific topic based on the aggregating and the chaining of the data insights received for each component part of the request (Sanchez, Paragraph [0039] teaches summarization; Sanchez, Paragraph [0039] describes “summarization” as referring to processing a set of information, organizing it, and generating a corresponding summary. To this effect, Sanchez discloses non-limiting example of using the summarization process to generate sentences and phrases that describes the content of an electronic medical record. The summarization process described in Paragraph [0039] as including operations of identifying individual sentences, ranking them, ordering them…; Note:  summarization process has been understood to be applied in the provision of composite cognitive insights described in Paragraph [0125] of Sanchez. Paragraph [0125] of Sanchez states that resulting individual cognitive insights are composed to generate a set of composite insights, which in turn is provided to the user in the form of a “cognitive insight summary”.) 





	Regarding claim 14, the combination of Alexander in view of Sanchez in further view of Fournier teaches all of the limitations of claim 13 and Alexander further teaches further comprising: 
sending, by the computer, the insight on the information regarding the specific topic to the client device corresponding to the requester (Alexander, Paragraph [0005] teaches “the query responses from the selected group of analytics engines are summarized into a final result, where the final result is an answer to the query.”; Within the same context, Paragraph [0058] teaches the analytics system may determine to output the summarized result after a termination condition has been met. “This termination condition may be met when the target cost or the target confidence the summarized result of the selected group may be output [as in sending the insight on the information regarding a specific topic to the client/requester] as the final query result.”); and

receiving, by the computer, feedback from the client device regarding the insight on the information regarding the specific topic (Alexander, Paragraph [0060] teaches the analytics system may enable the client to provide feedback on the query result received [as in feedback on the insight on the information regarding the specific topic].).



	Regarding claim 15, the combination of Alexander in view of Sanchez in further view of Fournier teaches all of the limitations of claim 14 and Alexander further teaches further comprising: adjusting, by the computer, a set of rules for selecting and ranking service providers based on the feedback; and storing, by the computer, the set of rules in a storage device corresponding to the computer (Alexander, Paragraphs [0062], [0063] and [0065] teach the systems provides an algorithm (i.e., steps comprising a set of rules and conditions) to adjust confidence levels based on feedback, wherein the confidence level is one of the factors used for selecting service providers.).



Regarding claim 16, Alexander teaches a computer system for generating insight on a set of data, the computer system comprising: a bus system (Alexander, Paragraph [0017] teaches one or more buses); a storage device connected to the bus system (Alexander, Paragraphs [0017], [0019], and [0020] teach connected storage device and memory), wherein the storage device stores program instructions (Alexander, Paragraphs [0019] and [0020] teach storage device and memory storing program instructions); and a processor connected to the bus system (Alexander, Paragraphs [0017] and [0018] teach connected to processor), wherein the processor executes the program instructions to: 

receive a request for information regarding a specific topic from a client device corresponding to a requester, wherein the request is an insight request requesting insight on a set of data (Alexander, Paragraph [0005] teaches receiving a query; Alexander, Paragraph [0027] and [0035] further teaches the queries may be categorized [as in requests for information categorized by specific topics]; Alexander, Paragraph [0025] further teaches the analytics system receiving the query from a client – reading on from a client device as claimed; Alexander, Paragraphs [0014]-[0015] further teach assisting a client in selection of one or more appropriate analytics engines and related data sources wherein queries sent by a client are submitted to the analytics system which provide a result in response to the client query based on analyzed data received via various available analytics engines; Paragraph [0003] teaches “the analysis of Big Data, i.e., large and complex data sets, can provide insights..”.; [Note: client ; 

perform an analysis on the request … (Alexander, Paragraph [0025] teaches the analytics system may transmit one or more second-level queries to a set of analytics engines 290; Paragraph [0026] further teaches analytics engines to analyze structured or unstructured data.);

determine a type of the information requested based on the analysis (Alexander, Paragraph [0034] teaches “the analytics system 200 may categorize the client’s query [as in based on an analysis of the query the system may determine a category (i.e., type) for the query (i.e., information requested).”; Paragraph [0035] teaches various mechanisms may be used to identify [i.e., determine] one or more categories for a received query.); 

select a set of information vendors from a plurality of known information vendors based on the type of the information requested (Alexander, Paragraph [0004] teaches “some data sources may be better for some queries than for others. It is therefore important to select appropriate analytics engines, dependent on the queries at hand.”; Paragraph [0036] teaches “the analytics system 200 may select a preliminary set of analytics engines 290 [as in “set of information vendors”] deemed likely to meet the target confidence level with their result [“based on the type of information analytics engines 290 selected for the initial temporary set may include analytics engines 290 with a combination of high, medium, and low confidence levels...”; Paragraph [0026] teaches analytics engines confidence levels may be based, at least in part, on results received from the analytics engines in the past [as in information vendors may be “known” information vendors].); 

obtain insights on the type of the information requested from the selected set of information vendors (Alexander, Paragraph [0003] teaches “the analysis of Big Data, i.e., large and complex data sets, can provide insights that impact business, stock investments, national security, and many other areas; Paragraphs [0014] and [0015] further teach enabling a data provider to assist a client in the selection of one or more appropriate analytics engines [i.e., set of information vendors] , the analytics engines providing in return useful information (e.g., answers or insights) in response to the client query.); 

perform an analysis of the insights on the type of the information requested that was obtained from the selected set of information vendors (Alexander, Paragraph [0051] teaches the analytics system may group the analytics engines (i.e., information vendors) according to a convergence of their query results; Paragraph [0052] further teaches analytics system may determine a group confidence level on the analytics engines providing the query results; Note, in order to group the query results according to a convergence and determine the confidence levels, the ; 

generate a response to the request based on the analysis of the insights on the type of the information requested that was obtained from the selected set of information vendors (Alexander, Paragraph [0005] teaches “the query responses from the selected group of analytics engines are summarized into a final result, where the final result is an answer to the query.”; Note, summarizing the responses received from the analytics engines (i.e., information vendors) into a final result constitutes “generating a response to the request based on the analysis of the insights…”.); and 

send the response to the request to the client device corresponding to the requester (Alexander, Paragraph [0005] teaches “the query responses from the selected group of analytics engines are summarized into a final result, where the final result is an answer to the query.”; Within the same context, Paragraph [0058] teaches the analytics system may determine to output the summarized result after a termination condition has been met. “This termination condition may be met when the target cost or the target confidence level is met or exceeded, after which point the summarized result of the selected group may be output [as in “sending the response to the request to the client…”] as the final query result.”);

… select corresponding highest ranking service providers from the set of service providers to provide the data insights for corresponding components parts of the request (Alexander, Paragraph [0052] teaches the analytics system may select the group with the highest group confidence level [reading on selecting highest ranking service providers, as claimed].[Note: Sanchez, Paragraph [0087] also teaches ranking component to provide a user prioritized recommendations associated with a provided cognitive insight.]).


However, Alexander does not distinctly disclose …by analyzing the insight request to determine a set of insight component parts within the insight request and chain the set of component parts into a sequence using natural language processing

Nevertheless, Sanchez teaches perform an analysis on the request by analyzing the insight request to determine a set of insight component parts within the insight request and chain the set of component parts into a sequence using natural language processing (Sanchez, Paragraph [0060] teaches graph query engine implemented to receive and process queries and further teaches the graph query engine performs various natural language processing; Sanchez, Paragraphs [0033], [0038]-[0039], [0049], [0053], [0061], and [0082] further teach using natural language processing (NLP) and generating summarizations of content streams used to generate cognitive insights- reading on the limitation as claimed.; Sanchez, Paragraph [0095] teaches NLP operations performed by the system include dependency parsing, parts-of-speech tagging, sentence pattern detection, amongst others;  Sanchez, ;

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander to include the processing of queries submitted by a consumer of cognitive insight data using natural language processing and summarization techniques, as taught by Sanchez, in order to achieve natural language understanding which enables the system to not only derive meaning from natural language input

However, the combination does not distinctly disclose generate, in response to selecting the set of information vendors, a service provider broadcast message with a terms and conditions portion corresponding to the request and defined by the requestor, and a service provider response portion usable by a given one of the set of information vendors to indicate whether the given one of the set of information venders agrees to terms and conditions in the terms and conditions portion;  broadcast the service provider broadcast message to candidate service providers based on determined ability to provide data insights corresponding to the set of components parts of the request; receive the service provider broadcast message from a set of service providers agreeing in the service provider response portion to provide the data insights corresponding to the set of components parts of the request based on the terms and conditions portion; and select corresponding highest ranking service providers from the set of service providers to provide the data insights for corresponding components parts of the request.

	Nevertheless, Fournier teaches:
generate, in response to selecting the set of information vendors, a service provider broadcast message with a terms and conditions portion corresponding to the request and defined by the requestor, and a service provider response portion usable by a given one of the set of information vendors to indicate whether the given one of the set of information venders agrees to terms and conditions in the terms and conditions portion (Fournier, Paragraph [0050] teaches queries are built using broadcast and negotiation features; Paragraph [0052] teaches broadcast message feature provides for the blasting data requests wherein a buyer interested in a certain type of data may “announce” it and an interested seller may “answer” the announcement.; Paragraph [0051] teaches the query is defined by one or more terms; Paragraph [0053] further teaches prices for the data and data packages may be fixed in advance and/or negotiated with the sellers… a data package summary may also include a negotiation button to allow the buyer to submit a bid that the seller may accept, counterbid, or reject. [Note: Paragraph [0053] in view of [0050] and [0051] reading on the generated service provider broadcast message, as claimed.]);  

broadcast the service provider broadcast message to candidate service providers based on determined ability to provide data insights corresponding to the set of components parts of the request (Fournier, Paragraphs [0013] and [0051] based on a determined ability to provide the data insights…]; Fournier, Paragraph [0052] further teaches broadcast message feature provides for the blasting data requests wherein a buyer interested in a certain type of data may “announce” it and an interested seller may “answer” the announcement. [Note: Fournier, Paragraph [0032] further teaches digital marketplace in communication with several modules that allow for analysis and sharing of data (e.g., analytics module).); 

receive the service provider broadcast message from a set of service providers agreeing in the service provider response portion to provide the data insights corresponding to the set of components parts of the request based on the terms and conditions portion (Fournier, Paragraph [0052] teaches broadcast message exchange where interested seller(s) can “answer the announcement” [i.e., announcement posted by a buyer via broadcast message].; Fournier, Paragraph [0053] further discloses features “may also include a negotiation button option” to allow a buyer to submit a bid that the seller may accept, renegotiate or reject.); and …

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander, as modified by the processing of queries submitted by a consumer of cognitive insight data using natural language processing and summarization techniques, 



	Regarding claim 17, Alexander teaches a computer program product for generating insight on a set of data, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method (Alexander, Paragraph [0068] teaches a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon to perform a method) comprising: 

receiving, by a computer, a request for information regarding a specific topic from a client device corresponding to a requester, wherein the request is an insight request requesting insight on a set of data (Alexander, Paragraph [0005] teaches receiving a query; Alexander, Paragraph [0027] and [0035] further teaches the queries may be categorized [as in requests for information categorized by specific topics]; Alexander, Paragraph [0025] further teaches the analytics system receiving the Note: client query and/or request in the context of the disclosure in Alexander (i.e., data analytics and analysis of “Big Data”) reading on “an insight request requesting insight on a set of data”].); 

performing, by the computer, an analysis on the request (Alexander, Paragraph [0025] teaches the analytics system may transmit one or more second-level queries to a set of analytics engines 290; Paragraph [0026] further teaches analytics engines to analyze structured or unstructured data.), …; 

determining, by the computer, a type of the information requested based on the analysis (Paragraph [0034] teaches “the analytics system 200 may categorize the client’s query [as in based on an analysis of the query the system may determine a category (i.e., type) for the query (i.e., information requested).”; Paragraph [0035] teaches various mechanisms may be used to identify [i.e., determine] one or more categories for a received query.); 

selecting, by the computer, a set of information vendors from a plurality of known information vendors based on the type of the information requested (Paragraph [0004] teaches “some data sources may be better for some queries than for others. It is therefore important to select appropriate analytics engines, dependent on the queries at hand.”; Paragraph [0036] teaches “the analytics system 200 may select a preliminary set of analytics engines 290 [as in “set of information vendors”] deemed likely to meet the target confidence level with their result [“based on the type of information requested”].”; Paragraph [0037] teaches “the analytics engines 290 selected for the initial temporary set may include analytics engines 290 with a combination of high, medium, and low confidence levels...”; Paragraph [0026] teaches analytics engines confidence levels may be based, at least in part, on results received from the analytics engines in the past [as in information vendors may be “known” information vendors].); 

obtaining, by the computer, insights on the type of the information requested from the selected set of information vendors (Paragraph [0003] teaches “the analysis of Big Data, i.e., large and complex data sets, can provide insights that impact business, stock investments, national security, and many other areas; Paragraphs [0014] and [0015] further teach enabling a data provider to assist a client in the selection of one or more appropriate analytics engines [i.e., set of information vendors] , the analytics engines providing in return useful information (e.g., answers or insights) in response to the client query.); 

performing, by the computer, an analysis of the insights on the type of the information requested that was obtained from the selected set of information vendors (Paragraph [0051] teaches the analytics system may group the analytics engines (i.e., information vendors) according to a convergence of their query results; Paragraph [0052] further teaches analytics system may determine a group confidence level on the analytics engines providing the query results; Note, in order to group the query results according to a convergence and determine the confidence levels, the analytics system has performed an analysis of the insights on the type of information requested and that was obtained from the group of vendors.); 

generating, by the computer, a response to the request based on the analysis of the insights on the type of the information requested that was obtained from the selected set of information vendors (Paragraph [0005] teaches “the query responses from the selected group of analytics engines are summarized into a final result, where the final result is an answer to the query.”; Note, summarizing the responses received from the analytics engines (i.e., information vendors) into a final result constitutes “generating a response to the request based on the analysis of the insights…”.); and 

sending, by the computer, the response to the request to the client device corresponding to the requester (Paragraph [0005] teaches “the query responses from the selected group of analytics engines are summarized into a final result, where the final result is an answer to the query.”; Within the same context, Paragraph [0058] the summarized result of the selected group may be output [as in “sending the response to the request to the client…”] as the final query result.”); 

… selecting corresponding highest ranking service providers from the set of service providers to provide the data insights for corresponding components parts of the request (Alexander, Paragraph [0052] teaches the analytics system may select the group with the highest group confidence level [reading on selecting highest ranking service providers, as claimed].[Note: Sanchez, Paragraph [0087] also teaches ranking component to provide a user prioritized recommendations associated with a provided cognitive insight.]).


	However, Alexander does not distinctly disclose “…, wherein the computer analyzes the insight request to determine a set of insight component parts within the insight request and chains the set of component parts into a sequence using natural language processing;”.

	Nevertheless, Sanchez teaches …, wherein the computer analyzes the insight request to determine a set of insight component parts within the insight request and chains the set of component parts into a sequence using natural language processing (Sanchez, Paragraph [0060] teaches graph query engine implemented to receive and process queries and further teaches the graph query engine performs various natural language processing; Sanchez, Paragraphs [0033], [0038]-[0039], [0049], [0053], [0061], and [0082] further teach using natural language processing (NLP) and generating summarizations of content streams used to generate cognitive insights- reading on the limitation as claimed.; Sanchez, Paragraph [0095] teaches NLP operations performed by the system include dependency parsing, parts-of-speech tagging, sentence pattern detection, amongst others;  Sanchez, Paragraph [0125] further teaches system generates cognitive composite insights from individual cognitive insights.);

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander to include the processing of queries submitted by a consumer of cognitive insight data using natural language processing and summarization techniques, as taught by Sanchez, in order to achieve natural language understanding which enables the system to not only derive meaning from natural language input but also generate natural language output. (Sanchez, Paragraphs 0038-0039). 

However, the combination does not distinctly disclose generating, in response to selecting the set of information vendors, a service provider broadcast message with a terms and conditions portion corresponding to the request and defined by the requestor, and a service provider response portion usable by a given one of the set of information vendors to indicate whether the given one of the set of information venders agrees to terms and conditions in the terms and conditions portion;  broadcasting the service provider broadcast message to candidate service providers based on determined ability to provide data insights corresponding to the set of components parts of the request; receiving the service provider broadcast message from a set of service providers agreeing in the service provider response portion to provide the data insights corresponding to the set of components parts of the request based on the terms and conditions portion; and select corresponding highest ranking service providers from the set of service providers to provide the data insights for corresponding components parts of the request.

	Nevertheless, Fournier teaches:
generating, in response to selecting the set of information vendors, a service provider broadcast message with a terms and conditions portion corresponding to the request and defined by the requestor, and a service provider response portion usable by a given one of the set of information vendors to indicate whether the given one of the set of information venders agrees to terms and conditions in the terms and conditions portion (Fournier, Paragraph [0050] teaches queries are built using broadcast and negotiation features; Paragraph [0052] teaches broadcast message feature provides for the blasting data requests wherein a buyer interested in a certain type of data may “announce” it and an interested seller may “answer” the announcement.; Paragraph [0051] teaches the query ;  

broadcasting the service provider broadcast message to candidate service providers based on determined ability to provide data insights corresponding to the set of components parts of the request (Fournier, Paragraphs [0013] and [0051] teaches broadcasting the query via a peer to peer network; Fournier, Paragraph [0014] further teaches “receiving a query for medical data from a user, identifying at least one of a plurality of nodes having the medical data by broadcasting  the query…” [reading on based on a determined ability to provide the data insights…]; Fournier, Paragraph [0052] further teaches broadcast message feature provides for the blasting data requests wherein a buyer interested in a certain type of data may “announce” it and an interested seller may “answer” the announcement. [Note: Fournier, Paragraph [0032] further teaches digital marketplace in communication with several modules that allow for analysis and sharing of data (e.g., analytics module).); 

receiving the service provider broadcast message from a set of service providers agreeing in the service provider response portion to provide the data insights corresponding to the set of components parts of the request based on the terms and conditions portion (Fournier, Paragraph [0052] teaches broadcast message exchange where interested seller(s) can “answer the announcement” [i.e., announcement posted by a buyer via broadcast message].; Fournier, Paragraph [0053] further discloses features “may also include a negotiation button option” to allow a buyer to submit a bid that the seller may accept, renegotiate or reject.); and …

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander, as modified by the processing of queries submitted by a consumer of cognitive insight data using natural language processing and summarization techniques, as taught by Sanchez, to include the digital marketplace comprising the broadcasting and negotiation features, as taught by Fournier, in order to facilitate the exchange of information between data providers and data consumers, allowing content sellers to upload, manage, package, and sell their wares via an ecommerce component of the system, the broadcast message feature providing for the blasting of data requests that a seller may respond. (Fournier, Paragraph [0030] and [0052]). 



	Regarding claim 18, the combination of Alexander in view of Sanchez in further view of Fournier teaches all of the limitations of claim 17, and Alexander further teaches wherein the select the set of information vendors is further based on other factors that include characteristics corresponding to the requester (Alexander, client-provided confidence levels and client-provided costs [as in “characteristics corresponding to the requester”]; Note: how much a client is willing/able to pay, the client’s needs and confidence level requirements are characteristics corresponding to the requester.]), characteristics corresponding to information vendors that previously provided data insights to similar requesters (Alexander, Paragraph [0026] teaches analytics engines [i.e., “information vendors”] confidence levels may be based, at least in part, on results received from the analytics engines in the past.), cost data (Alexander, Paragraph [0037] teaches “…the set of analytics engines 290 may be selected so that the cost of querying all of such analytics engines 290 does not exceed a target cost, which may be based on a client-provided cost.” ), and ranking of each information vendor in the selected set of information vendors (Alexander, Paragraph [0037] teaches “the analytics engines 290  [as in “information vendors”] selected for the initial temporary set may include analytics engines 290 with a combination of high, medium, and low confidence levels [as in “ranking of each information vendor”].).


	Regarding claim 21, the combination of Alexander in view of Sanchez in further view of Fournier teaches all of the limitations of claim 11, and the combination further teaches wherein obtaining the insights comprises: requesting, by the computer responsive to receiving the service provider broadcast message from the set of service providers agreeing in the service provider response portion to provide the data insights, the data insights for corresponding component parts of the set of component parts corresponding to the insight request from the selected set of information vendors (Fournier, Paragraphs [0051]-[0052] teaches broadcast message feature provides for the blasting data requests wherein a buyer interested in a certain type of data may “announce” it and an interested seller may “answer” the announcement.; Paragraph [0053] further teach negotiation button feature allowing the buyer to submit a bid that a seller may accept, renegotiate or reject.; Fournier, Paragraph [0032] further teaches digital marketplace in communication with several modules that allow analysis and sharing of data (e.g., analytics module).).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander, as modified by the processing of queries submitted by a consumer of cognitive insight data using natural language processing and summarization techniques, as taught by Sanchez, to include the digital marketplace comprising the broadcasting and negotiation features, as taught by Fournier, in order to facilitate the exchange of information between data providers and data consumers, allowing content sellers to upload, manage, package, and sell their wares via an ecommerce component of the system, the broadcast message feature providing for the blasting of data requests that a seller may respond. (Fournier, Paragraph [0030] and [0052]). 
	


	Regarding claim 22, the combination of Alexander in view of Sanchez in further view of Fournier teaches all of the limitations of claim 11, and Fournier further teaches wherein the service provider response portion of the received service provider broadcast message includes details of analytics, insights and services provided by a particular service provider (Fournier, Paragraph [0052]-[0053] teaches exchange of service provider broadcast message(s) between a buyer and a seller, where paragraph [0052] discloses “[i]f a seller wants to aggregate  the data and prepare it for sale, he would answer the announcement, prepare the data, post the data, and sell the data.” – [0052] and [0053] reading on the limitation as claimed. [Note: Fournier, Paragraph [0032] teaches digital marketplace in communication with several modules that allow analysis and sharing of data (e.g., analytics module).]).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander, as modified by the processing of queries submitted by a consumer of cognitive insight data using natural language processing and summarization techniques, as taught by Sanchez, to include the digital marketplace comprising the broadcasting and negotiation features, as taught by Fournier, in order to facilitate the exchange of information between data providers and data consumers, allowing content sellers to upload, manage, package, and sell their wares via an ecommerce component of the system, the broadcast message feature providing for the blasting of data requests that a seller may respond. (Fournier, Paragraph [0030] and [0052]). 


	
	Regarding claim 23, the combination of Alexander in view of Sanchez, in further view of Fournier teaches all of the limitations of claim 17, and the combination further teaches wherein obtaining the insights comprises: requesting, by the computer responsive to receiving the service provider broadcast message from the set of service providers agreeing in the service provider response portion to provide the data insights, the data insights for corresponding component parts of the set of component parts corresponding to the insight request from the selected set of information vendors (Fournier, Paragraphs [0051]-[0052] teaches broadcast message feature provides for the blasting data requests wherein a buyer interested in a certain type of data may “announce” it and an interested seller may “answer” the announcement.; Paragraph [0053] further teach negotiation button feature allowing the buyer to submit a bid that a seller may accept, renegotiate or reject.; Fournier, Paragraph [0032] further teaches digital marketplace in communication with several modules that allow analysis and sharing of data (e.g., analytics module).).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander, as modified by the processing of queries submitted by a consumer of cognitive insight data using natural language processing and summarization techniques, as taught by Sanchez, to include the digital marketplace comprising the broadcasting 



Regarding claim 24, the combination of Alexander in view of Sanchez, in further view of Fournier teaches all of the limitations of claim 17, and the combination further teaches  wherein the service provider response portion of the received broadcast message includes details of analytics, insights and services provided by a respective service provider (Fournier, Paragraphs [0051]-[0052] teaches broadcast message feature provides for the blasting data requests wherein a buyer interested in a certain type of data may “announce” it and an interested seller may “answer” the announcement.; Paragraph [0053] further teach negotiation button feature allowing the buyer to submit a bid that a seller may accept, renegotiate or reject.; Fournier, Paragraph [0032] further teaches digital marketplace in communication with several modules that allow analysis and sharing of data (e.g., analytics module).).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the data analytics brokering system taught by Alexander, as modified by the processing of queries submitted by a consumer of . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123